
	

114 HR 825 IH: United States-Israel Trade and Commercial Enhancement Act
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 825
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2015
			Mr. Roskam (for himself and Mr. Vargas) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Foreign Affairs, Financial Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To promote trade and commercial enhancement between the United States and Israel, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the United States-Israel Trade and Commercial Enhancement Act. 2.FindingsCongress finds the following:
 (1)Israel is America’s dependable, democratic ally in the Middle East—an area of paramount strategic importance to the United States.
 (2)The United States-Israel Free Trade Agreement formed the modern foundation of the bilateral commercial relationship between the two countries and was the first such agreement signed by the United States with a foreign country.
 (3)The United States-Israel Free Trade Agreement has been instrumental in expanding commerce and the strategic relationship between the United States and Israel.
 (4)More than $45 billion in goods and services is traded annually between the two countries in addition to roughly $10 billion in United States foreign direct investment in Israel.
 (5)The United States continues to look for and find new opportunities to enhance cooperation with Israel, including through the enactment of the United States-Israel Enhanced Security Cooperation Act of 2012 (Public Law 112–150) and the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296).
 (6)It has been the policy of the United States Government to combat all elements of the Arab League Boycott of Israel by—
 (A)public statements of Administration officials; (B)enactment of relevant sections of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), including sections to ensure foreign persons comply with applicable reporting requirements relating to the boycott;
 (C)enactment of the 1976 Tax Reform Act (Public Law 94–455) that denies certain tax benefits to entities abiding by the boycott;
 (D)ensuring through free trade agreements with Bahrain and Oman that such countries no longer participate in the boycott; and
 (E)ensuring as a condition of membership in the World Trade Organization that Saudi Arabia no longer enforces the secondary or tertiary elements of the boycott.
 3.Statements of policyCongress— (1)supports the strengthening of United States-Israel economic cooperation and recognizes the tremendous strategic, economic, and technological value of cooperation with Israel;
 (2)recognizes the benefit of cooperation with Israel to United States companies, including by improving American competitiveness in global markets;
 (3)recognizes the importance of trade and commercial relations to the pursuit and sustainability of peace, and supports efforts to bring together the United States, Israel, the Palestinian territories, and others in enhanced commerce;
 (4)opposes politically motivated actions that penalize or otherwise limit commercial relations specifically with Israel such as boycotts, divestment or sanctions;
 (5)notes that the boycott, divestment, and sanctioning of Israel by governments, governmental bodies, quasi-governmental bodies, international organizations, and other such entities is contrary to the General Agreement on Tariffs and Trade (GATT) principle of non-discrimination;
 (6)encourages the inclusion of politically motivated actions that penalize or otherwise limit commercial relations specifically with Israel such as boycotts, divestment from, or sanctions against Israel as a topic of discussion at the U.S.-Israel Joint Economic Development Group (JEDG) and other areas to support the strengthening of the United States-Israel commercial relationship and combat any commercial discrimination against Israel;
 (7)supports efforts to prevent investigations or prosecutions by governments or international organizations of United States persons on the sole basis of such persons doing business with Israel, with Israeli entities, or in Israeli-controlled territories; and
 (8)supports American States examining a company’s promotion or compliance with unsanctioned boycotts, divestment from, or sanctions against Israel as part of its consideration in awarding grants and contracts and supports the divestment of State assets from companies that support or promote actions to boycott, divest from, or sanction Israel.
			4.Principal trade negotiating objectives of the United States
 (a)Commercial partnershipsAmong the principal trade negotiating objectives of the United States for proposed trade agreements with foreign countries regarding commercial partnerships are the following:
 (1)To discourage actions by potential trading partners that directly or indirectly prejudice or otherwise discourage commercial activity solely between the United States and Israel.
 (2)To discourage politically motivated actions to boycott, divest from, or sanction Israel and to seek the elimination of politically motivated non-tariff barriers on Israeli goods, services, or other commerce imposed on the State of Israel.
 (3)To seek the elimination of state-sponsored unsanctioned foreign boycotts against Israel or compliance with the Arab League Boycott of Israel by prospective trading partners.
 (b)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to negotiations commenced before, on, or after the date of the enactment of this Act.
			5.Report on politically motivated acts of boycott, divestment from, and sanctions against Israel
 (a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the President shall submit to Congress a report on politically motivated acts of boycott, divestment from, and sanctions against Israel.
 (b)Matters To Be IncludedThe report required by subsection (a) shall include the following: (1)A description of the establishment of barriers to trade, including non-tariff barriers, investment, or commerce by foreign countries or international organizations against United States persons operating or doing business in Israel, with Israeli entities, or in Israeli-controlled territories.
 (2)A description of specific steps being taken by the United States to encourage foreign countries and international organizations to cease creating such barriers and to dismantle measures already in place and an assessment of the effectiveness of such steps.
 (3)A description of specific steps being taken by the United States to prevent investigations or prosecutions by governments or international organizations of United States persons on the sole basis of such persons doing business with Israel, with Israeli entities, or in Israeli-controlled territories.
 (4)Decisions by foreign persons, including corporate entities and state-affiliated financial institutions, that limit or prohibit economic relations with Israel or persons doing business in Israel or in Israeli controlled territories.
 6.Israel trade and commerce boycott reportingSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following:
			
				(s)Israel trade and commerce boycott reporting
 (1)In generalEach foreign issuer required to file an annual or quarterly report under subsection (a) shall disclose in that report—
 (A)whether the issuer has discriminated against doing business with Israel in the last calendar year and in such cases an issuer shall provide a description of the discrimination.
 (B)whether the issuer has been advised by a foreign government or a non-member state of the United Nations to discriminate against doing business with Israel, entities owned or controlled by the government of Israel, or entities operating in Israel or Israeli-controlled territory; and
 (C)any instances where the issuer has learned that a person, foreign government, or a non-member state of the United Nations is boycotting the issuer, divesting themselves of an ownership interest in the issuer, or placing sanctions on the issuer because of the issuer’s relationship with Israel, entities owned or controlled by the government of Israel, or entities operating in Israel or Israeli-controlled territory.
 (2)DefinitionsFor purposes of this subsection: (A)Foreign issuerThe term foreign issuer means an issuer that is not incorporated in the United States.
 (B)Non-member states of the United NationsThe term non-member states of the United Nations has the meaning given such term by the United Nations.. 7.Foreign judgments against United States personsNo court in the United States may recognize or enforce any judgment which is entered by a foreign court against a United States person carrying out business operations in Israel or in any territory controlled by Israel and on which is based a determination by the foreign court that the location in Israel, or in any territory controlled by Israel, of the facilities at which the business operations are carried out is sufficient to constitute a violation of law.
 8.DefinitionsIn this Act: (1)Boycott, divestment from, and sanctions against IsraelThe term boycott, divestment from, and sanctions against Israel means actions by states, non-member states of the United Nations, international organizations, or affiliated agencies of international organizations that are politically motivated and are intended to penalize or otherwise limit commercial relations specifically with Israel or persons doing business in Israel or in Israeli-controlled territories.
 (2)Foreign personThe term foreign person means— (A)any natural person who is not lawfully admitted for permanent residence (as defined in section 101(a)(20) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(20)) or who is not a protected individual (as defined in section 274B(a)(3) of such Act (8 U.S.C. 1324b(a)(3)); and
 (B)any foreign corporation, business association, partnership, trust, society or any other entity or group that is not incorporated or organized to do business in the United States, as well as any international organization, foreign government and any agency or subdivision of foreign government, including a diplomatic mission.
				(3)Person
 (A)In generalThe term person means— (i)a natural person;
 (ii)a corporation, business association, partnership, society, trust, financial institution, insurer, underwriter, guarantor, and any other business organization, any other nongovernmental entity, organization, or group, and any governmental entity operating as a business enterprise; and
 (iii)any successor to any entity described in clause (ii). (B)Application to governmental entitiesThe term person does not include a government or governmental entity that is not operating as a business enterprise.
 (4)United states personThe term United States person means— (A)a natural person who is a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)); and
 (B)a corporation or other legal entity which is organized under the laws of the United States, any State or territory thereof, or the District of Columbia, if natural persons described in subparagraph (A) own, directly or indirectly, more than 50 percent of the outstanding capital stock or other beneficial interest in such legal entity.
				
